Citation Nr: 1135791	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a brain concussion. 

2.  Entitlement to an initial compensable rating for cervical myelopathy and cervical spondylosis with stenosis at C3-C4, C4-C5, and C6-C7 [hereinafter a cervical spine disability].


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.  His service in the Republic of Vietnam is reflected in his service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and September 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2011, the Veteran and his spouse testified at a hearing conducted by the undersigned Veterans Law Judge at the Nashville RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The claim for an initial compensable rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

At the July 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a compensable rating for brain concussion residuals.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to a compensable rating for residuals of a brain concussion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2010).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010). 

At the July 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the claim for an initial compensable rating for residuals of a brain concussion.  See Hearing Transcript (T.) at 1.  The transcript of the hearing has been associated with the claims folder.  Thus, the Veteran's desire to withdraw this issue from appellate review has been reduced to written form.  

As the Veteran has clearly withdrawn his appeal of this issue, there remains no allegation of error of fact or law for appellate consideration with regard to this claim.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Thus, the Veteran's claim for an initial compensable rating for residuals of a brain concussion is dismissed.  


ORDER

The claim for an initial compensable rating for brain concussion residuals is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to an initial compensable rating for the cervical spine disability must be remanded for further development.  Specifically, the Veteran was last afforded a VA examination to determine the extent of his service-connected cervical spine disability in May 2010.  At the July 2011 hearing, the Veteran stated that his symptoms had worsened since that last VA examination was conducted.  T. at 13-14. 

As the Veteran has alleged that his disability has increased in severity since his last examination, and as the evidence of record does not adequately address the current state of this service-connected disability, the Board finds that an additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In this regard, the Board observes that the Veteran was granted service connection for residuals of a cervical spine injury based on an in-service motor vehicle accident.  See the March 2008 rating action.  In considering the assignment of a compensable disability rating at that time, however, the RO observed that the Veteran had sustained multiple post-service injuries to his neck.  Accordingly, the RO assigned a noncompensable rating on the basis that the evidence of record did not reflect current neck residuals specifically associated with the in-service injury.  Indeed, throughout the remainder of the current appeal, the RO has continued to deny a compensable rating for the Veteran's service-connected neck disability on the basis that the evidence of record does not attribute specific residuals with the in-service injury to the Veteran's neck.  See 38 C.F.R. § 4.14 (which stipulates that the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.)  On remand, therefore, the VA examiner should attempt to determine, to the extent possible, what neck pathology shown on evaluation, if any, is attributable to the in-service motor vehicle accident as opposed to the post-service neck injuries. 

In addition, the record indicates that the Veteran has been receiving ongoing treatment at the VA Medical Center (VAMC) in Nashville, Tennessee.  As the Board is remanding the Veteran's appeal to accord him the opportunity to undergo an additional relevant examination, on remand, his updated VA treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure copies of records of neck treatment that the Veteran may have recently received.  The Board is particularly interested in records of neck treatment that the Veteran may have received at the VAMC in Nashville, Tennessee since March 2011.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-C4, C4-C5, and C6-C7.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report, including but not limited to any associated limitation of motion of the cervical spine, ankylosis (favorable or unfavorable) of the entire cervical spine, and unfavorable ankylosis of the entire spine as well as any associated neurological abnormalities.  To the extent possible, the examiner should attempt to distinguish the symptomatology attributable to the Veteran's in-service motor vehicle accident and that which is attributable to the post-service cervical spine injuries. 

The examiner should also discuss whether the Veteran's cervical spine disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his neck repeatedly over a period of time.  

Complete rationale should be provided for all opinions and conclusions reached. 

3.  Following completion of the above, readjudicate the issue of entitlement to a compensable rating for the service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-C4, C4-C5, and C6-C7.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


